Citation Nr: 1733752	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  04-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD), to include meniscal tear, chondromalacia patella, and an old medial collateral ligament (MCL) injury (right knee disability).

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1985 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2002, April 2015, and April 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A copy of the hearing transcript is of record.

In a September 2014 decision, the Board in pertinent part denied entitlement to service connection for a low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2015 Joint Motion for Partial Remand (JMR), the Court vacated the portion of the September 2014 Board decision that denied service connection for a low back disability, and remanded the case to the Board for adjudication consistent with the Court's April 2015 Order.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

This case was before the Board in March 2017, when it was remanded for additional development.  Unfortunately another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that an August 2016 rating decision granted service connection for scars of the right and left knees, effective February 18, 2016.  A Notice of Disagreement (NOD) was received in September 2016.  The RO acknowledged receipt of this NOD in an October 2016 letter, and appears to be performing development on the Veteran's appeal, as evidenced by the January 2017 scar examination.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to his service connection claim, the Veteran contends his low back disability is due directly to his military service or secondary to his service-connected right and left knee disabilities.  See, e.g., February 2004 VA Form 9 and October 2001 VA Form 21-4138.  

By way of history, an April 2015 JMR determined that the Board did not fulfill the duty to assist the Veteran in obtaining a medical opinion that addressed whether any current low back disability was caused or aggravated by the Veteran's service-connected left knee disability.  In December 2015, the Board remanded the Veteran's claim to obtain an addendum opinion consistent with the JMR.  The AOJ obtained an opinion in May 2016.  The clinician opined that the Veteran's current low back disability was less likely than not aggravated by his service-connected knee disabilities, explaining that a condition of the knees would have no biomechanical impact upon the spine.  The clinician added that there "is no direct link anatomically" between the knees and the spine, and therefore there would be no "direct or indirect impact[]."

In an October 2016 Appellate Brief, the Veteran's representative contested the sufficiency of the opinion, arguing that the examiner provided no rationale for the aggravation opinion.  The representative further explained that a February 2016 VA Knee and Lower Leg examination report noted that the Veteran's knee disabilities contributed to the "disturbance of locomotion and interference with standing," and that the Veteran regularly used a brace and a cane for those disabilities.  The representative argued that the omission of this evidence in the opinion and lack of discussion of whether the Veteran's disturbance of locomotion affected his back disability rendered the opinion inadequate.  

Based on the assertions of the Veteran's representative and a de novo review of the record, the Board remanded the Veteran's claim to obtain another opinion regarding whether the Veteran's low back disability was aggravated by his service-connected knee disabilities.  An opinion was obtained in June 2017.  

As observed by the Veteran's representative in a July 2017 submission, the June 2017 opinion is insufficient and additional clarification is required.  The clinician concluded that the Veteran's "current low back disability less likely than not aggravated bilateral knee conditions beyond natural progression either singly or in aggregate."  The examiner's phrasing suggests he was responding to whether the Veteran's back disability aggravated his knee disabilities rather than rendering an opinion on the opposite question.

The rationale of the opinion is equally unclear.  The examiner wrote that knees are a noncontiguous joint with respect to the lumbar spine, but then stated that there was no leg length discrepancy which would more likely affect the hips rather than the spine.  Further, the examiner stated that "findings of symptoms noted above" (presumably referring to medical evidence identified by the Board in the examination directive) would be "more radiculopathic" as a consequence of the spine condition, all of which would have no direct or indirect relationship to the "conditions of a joint condition as suggested above in combination with the medical literature."  An additional opinion is needed.

To assist the physician in rendering the requested opinion, the following evidence regarding the wider orthopedic effects of the Veteran's service-connected knee disabilities should be considered: a September 2003 neurology note which stated that the Veteran ambulated with a cane since his left knee surgery in October 2002; a November 2004 neurology note indicating the Veteran favored his right leg when he walked and had difficulty with tandem gait; a June 2007 physical medicine rehabilitation consultation note reporting the Veteran ambulated with a cane and had some gait instability that had not changed in the last few years; a November 6, 2014 nursing transfer summary note documenting the Veteran's report that he used a cane for his back pain; and a November 20, 2014 mental health history and physical note showing that the Veteran was walking with a cane and a limp.  

With respect to the Veteran's increased rating claims, he was afforded a VA knee examination in February 2016.  Subsequent to that examination, the Court issued a decision holding that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The February 2016 VA examination report does not appear to contain the requisite findings.  Further, the examiner noted a diagnosis of bilateral meniscal tears, but later stated that the Veteran had never had a meniscal condition.  Additionally, while the February 2016 VA examination report stated that the Veteran did not have a history of effusion, a December 2016 VA primary care note indicated the Veteran had effusion in his left knee, and underwent joint aspiration and steroid injection in that knee.  Given this evidence that the Veteran's knee disabilities may have worsened since February 2016, as well as the February 2016 VA knee examination's noncompliance with Correia and inconsistencies regarding the existence of meniscal conditions, on remand the Veteran should be afforded contemporaneous VA knee examination.  

Any outstanding VA and private medical records should be obtained prior to scheduling the Veteran's knee examination.  

Finally, the Veteran seeks entitlement to a TDIU.  A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for right and left knee DJD with degenerative meniscal tear and chondromalacia patellae, evaluated 10 percent disabling in each knee, for a combined disability evaluation of 20 percent.  See 38 C.F.R. § 4.25 (2016).  As such, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2016) for a TDIU.

VA regulations provide that if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2016), rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2016); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this regard, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013)

The Board acknowledges that in October 2015 the Veteran submitted a private opinion from Dr. D. M. asserting that the Veteran was unemployable due to his service-connected knee disabilities as of 2009.  However, as noted above, the Board cannot make a decision regarding extraschedular TDIU in the first instance.  

The Veteran's previous employment has consisted of serving as a fire control tech in the military and post-service work in freelance construction, as a security guard, laborer, auto body preparer, and a boiler technician.  The record also suggests the Veteran has a high school education, completed one year of college, and received special job training in the 1980s involving electronics in service and accounts receivable / payable.  See February 2009 SSA disability claim, dated in VBMS October 24, 2012.  

Thus, the Board refers the Veteran's claim to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records from January 2017 to present.  

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, including those from Dr. R. A.

3.  Forward the claims file to a physician other than the author of the May 2016 and June 2017 VA opinions.  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  If the examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, the Veteran should be provided another examination.

Based on review of the relevant evidence and sound medical principles, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability was aggravated (worsened) by the service-connected right and left knee disabilities, either individually or in the aggregate.  

In rendering the requested opinion, the examiner should discuss the evidence suggesting biomechanical effects of the Veteran's service-connected knee disabilities, including June 2002 VA medical record in which the Veteran reported that his back pain developed after he injured his knees; a September 2003 neurology note which stated that the Veteran ambulated with a cane since his left knee surgery in October 2002; the November 2004 neurology note indicating the Veteran favored his right leg when he walked and had difficulty with tandem gait; the June 2007 physical medicine rehabilitation consultation note reporting the Veteran ambulated with a cane and had some gait instability that had not changed in the last few years; the November 6, 2014 nursing transfer summary note documenting the Veteran's report that he used a cane for his back pain; the November 20, 2014 mental health history and physical note showing that the Veteran was walking with a cane and a limp; and the February 2016 VA Knee and Lower Leg examination report noting that the Veteran's knee disabilities contributed to the disturbance of locomotion and interference with standing, and that the Veteran regularly used a brace and a cane for those disabilities.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against.  The term "aggravated" means a permanent worsening of the underlying condition beyond the natural progress of the disease, as opposed to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

If the opinion is that either one or both of the service-connected knee disabilities aggravated the low back disability, to the extent possible the examiner should specify the degree of disability resulting from such aggravation.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right and left knee disabilities.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

**The examiner should also specifically comment on whether the Veteran has had a meniscal abnormality as a manifestation of his service-connected knee disabilities at any point in time since March 2002 and, if so, provide information concerning the severity thereof.**

The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the right and left knee that develop on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

Additionally, the examiner should review the Veteran's claims file in conjunction with the examination, to include evidence regarding the Veteran's education, training, and work history, and comment on the functional impairment caused by service-connected right and left knee DJD, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

5.  Following completion of the foregoing, the AOJ must review the clinicians' reports and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, submit the case to the Director of the Compensation Service for consideration of an extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) (2016).  

7.  After completion of the above and compliance with the requested action has been ensured, readjudicate the claims.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




